ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 has been considered by the examiner.

DETAILED ACTION
Applicant’s arguments, filed 02/23/2022, have been fully considered.  
Applicant’s amendment amended claims 35, 43, 50, and 57.
Applicant’s amendment entered new claims 65-78.
Claims 1-34 and 59 are cancelled.

Status of the Claims
Claims 35-58 and 60-78 filed 02/23/2022 are the current claims hereby under examination.

Claim Rejections - 35 USC § 102 – Withdrawn 
Response to Arguments
Applicant’s arguments, see page 10, filed 02/23/2022, with respect to the rejections under 35 USC § 102 have been fully considered and are persuasive. The applicant has amended the claims to include additional limitations not disclosed or suggested by the prior art previously relied upon. Thus, the rejections under 35 USC § 102 have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 10, filed 02/23/2022, with respect to the rejections under 35 USC § 103 have been fully considered and are persuasive. The applicant has amended the claims to include additional limitations not disclosed or suggested by the prior art previously relied upon. Thus, the rejections under 35 USC § 103 have been withdrawn. 

Double Patenting – Withdrawn
Response to Arguments
Applicant’s arguments, see page 10, filed 02/23/2022, with respect to the double patenting rejections have been fully considered and are persuasive. The co-pending application has been abandoned and therefore the rejection is moot. Thus, the double patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 35-58 and 60-78 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 35, the prior art relied upon in the rejections above, and those found during search and consideration of the claims, fail to teach or reasonably suggest at least the limitations of “a valve disposed along the first fluid flow path, the valve configured to transition from a closed configuration to an open configuration in response to a difference in pressure between a proximal end and a distal end of the valve, the valve further configured to return to the closed configuration after at least a portion of the first volume of bodily fluid is received in the bodily-fluid transfer device” in a 

Regarding Claim 43, the prior art relied upon in the rejections above, and those found during search and consideration of the claims, fail to teach or reasonably suggest at least the limitations of “a valve disposed in the housing, the valve configured to transition from a closed configuration to an open configuration in response to a difference in pressure between a proximal end and a distal end of the valve, the valve further configured to return to the closed configuration after at  least a portion of the first volume of bodily fluid is received in the bodily-fluid transfer device” in a device for sequestering an initial volume of bodily fluid. The closest prior art of record is Haber (US 5052403 A), which discloses a housing with a valve disposed along a first fluid path being used to sequester a flow of blood. However, the valve of Haber is an elastomer with a slit which is manually opened to allow the flow of blood and does not open based on a pressure between a proximal end and a distal end of the valve. Claims 44-49, being ultimately dependent from claim 43, are likewise allowable.

Regarding Claim 50, the prior art relied upon in the rejections above, and those found during search and consideration of the claims, fail to teach or reasonably suggest at least the limitations of “the valve configured to transition from a closed configuration to an open configuration to allow the portion of the first volume of bodily fluid to be received into the bodily-fluid transfer device via the first fluid flow path” and “the valve configured to automatically return to the closed configuration in response to 

Regarding Claims 57, 65, and 72 the closest prior art of record is Haber (US 5052403 A), which discloses a housing with a valve disposed along a first fluid path being used to sequester a flow of blood. However, the valve of Haber is an elastomer with a slit which is manually opened to allow the flow of blood and which does not automatically closes in response to pressure equalizing between an inlet and an outlet of the valve (required by claim 57), which is not a one-way check valve (required by claim 65), nor is it in contact with a valve seat such that the valve forms a substantially fluid tight seal with the valve seat (required by claim 72). Claims 58, 60-64, 66-71 and 73-78, being ultimately dependent from one of claims 57, 63, and 72, are likewise allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791